                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      DOREEN MACLELLAN,                               Case No. 12-cv-05795-MMC
                                  8                    Plaintiff,
                                                                                         ORDER DENYING MOTION FOR
                                  9              v.                                      RELIEF AND SPECIAL DAMAGES
                                  10     VALLEY CARE MEDICAL CENTER, et
                                         al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                              On September 25, 2012, plaintiff Doreen MacLellan, appearing pro se, filed the
                                  14
                                       instant action in state court. After the case was removed to this district, counsel was
                                  15
                                       appointed, and a jury trial was held. On December 19, 2014, the jury rendered its verdict
                                  16
                                       in favor of all defendants and against plaintiff; that same date, judgment, in accordance
                                  17
                                       therewith, was entered. Thereafter, on August 12, 2019, plaintiff filed a “Motion for
                                  18
                                       Extraordinary Relief” (“August 12 Order”), by which she sought an order setting aside the
                                  19
                                       judgment against her and entering judgment in her favor, and, by order filed August 23,
                                  20
                                       2019 (“August 23 Order”), the motion was denied.
                                  21
                                              Now before the Court is plaintiff’s Motion, filed January 30, 2020, “for Relief and
                                  22
                                       Special Damages Pursuant to 28 U.S.C. § 1927, 42 U.S.C. § 1983, Fed. R. Civil P. 7, 9,
                                  23
                                       46, 49, 51 & Civil L.R. 7-1(4), 7-5, 7-11, 7-12 for Mistakes and Oversight by the Court
                                  24
                                       Pursuant to Fed. R. Civil P. 7(b)(1)(B)(2), 37(e), 46, 49(b)(3)(A), 51(d)(1)(2), 60(a); Due
                                  25
                                       to the Defendant’s Intentional Omissions, Misconduct & Misrepresentations Pursuant to
                                  26
                                       Fed. R. Civil P. 7(b)(1)(B)(2), 7.1, 11(b)(1)(2), 37(e), 7.1, & Civil L.R. 3-9(c), 3-15, 54-
                                  27
                                       1(a)(b), 54-4(b); Request for Relief and Special Damages Pursuant to Fed. R. Civil. P.
                                  28
                                  1    7(b)(1)(C)(2), 9(e)(g), 11(c)(3), 46, 49(b)(3)(4), 50(a)(1)(B), 51(d)(1)(2), 54(a)(b)(c),

                                  2    58(b)(2)(B), 60(a), Civil L.R. 7-11,” whereby plaintiff, for the second time, seeks an order

                                  3    setting aside the judgment against her and entering judgment in her favor. On February

                                  4    13, 2020, defendant Alameda County Medical Center (“ACMC”) filed opposition. No

                                  5    reply has been filed.

                                  6           The Court, having read and considered the papers filed in support of and in

                                  7    opposition to the motion, rules as follows.

                                  8           Although not so characterized, the instant motion essentially seeks

                                  9    reconsideration of the Court’s August 23 order. Plaintiff has failed to show, however, any

                                  10   changed circumstances or other cognizable basis for reconsideration.

                                  11          Moreover, none of the additional facts on which plaintiff now relies provides

                                  12   sufficient evidentiary support for the wrongdoing she asserts. Similarly, neither of the two
Northern District of California
 United States District Court




                                  13   statutes on which plaintiff now relies, namely 28 U.S.C. § 1927 and 42 U.S.C. § 1983,

                                  14   nor, as defendant points out, any of the additional Local Rules of this District or Federal

                                  15   Rules of Civil Procedure to which she now cites, supports the relief she requests.

                                  16          Accordingly, for the reasons stated above, the motion is hereby DENIED.

                                  17          IT IS SO ORDERED.

                                  18
                                  19   Dated: March 10, 2020
                                                                                                 MAXINE M. CHESNEY
                                  20                                                             United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
